DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 7 December 2021, with respect to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 8-9, filed 7 December 2021, with respect to Claims 6-8 and 16-17, have been fully considered and are persuasive.  The rejections of Claims 7-8 under 35 U.S.C. 112(a) and Claims 6, 16, and 17 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant's arguments, see page 9-11, filed 7 December 2021, with respect to Claims 1-5, 9-15, and 18-20, have been fully considered but they are not persuasive. Specifically, applicant argues that “in Su, the first and second polymerizable monomers 24a, 24b are used for the photopolymerizable liquid crystal rather than the color resist”. However, the language of instant Claim 1 states “a photosensitive composition for forming a color resist”. In the instant Claim 1, “for forming a color resist” is an example of intended use.
In response to applicant's argument that “in Su, the first and second polymerizable monomers 24a, 24b are used for the photopolymerizable liquid crystal rather than the color resist”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues on page 10 of the arguments filed 7 December 2021 that “due to the overlapping arrangement, layers P1 and P2 cannot function as color resists”. Under the broadest reasonable interpretation of instant claim 1, what is required by instant claim 1 is a 
Applicant’s arguments in regards to claims 5, 9-15, and 18-20 are that these claims are patentable at least due to their dependency on patentable claims. However, as stated above, the applicant’s arguments are not viewed as persuasive. As such, the previously issued rejection of these claims is not withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 20120313039 A1) in view of Tohru (WO 2010146883 A1, English translation).
Regarding Claim 1, Su teaches a photosensitive composition (paragraph [0007]) comprising at least polymerizable materials (“monomers”, paragraph [0007]), at two photoinitiators (paragraph [0007]), wherein each of the photoinitiators is used to initiate polymerization of a corresponding polymerizable material (paragraph [0007]). Su does not explicitly teach that the polymerizable materials are used as color resist precursors. The 
Regarding Claim 2, Su teaches a photosensitive composition wherein the sensitive wavelengths of the at least two photoinitiators are different from each other (paragraph [0007]).
Regarding Claim 3, Su teaches a photosensitive composition wherein the sensitive wavelengths of the at least two photoinitiators are in the ultraviolet range (paragraphs [0018] and [0019]).
Regarding Claim 4, Su teaches that the color resist precursors comprise a monomer material (paragraph [0014]).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Tohru as applied to claim 4 above, and further in view of Park (US 20170176854 A1).
Regarding Claim 5, Su discloses a photosensitive composition that uses two monomers and two photoinitiators, wherein each of the photoinitiators is used to polymerize a corresponding monomer. Tohru teaches the use of the monomers disclosed in Su as color resist precursors. Neither Su nor Tohru teaches the use of three or more monomers and three or more photoinitiators. However, Park teaches a third monomer (paragraph [0214] of Park) and a third photoinitiator (paragraph [0207] of Park). The three monomers and the three photoinitiators taught in Park each comprise a different group of chemical species (i.e. oxime .
Claims 9-11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Tohru as applied to claim 1 above, and further in view of Kim (US 5850271 A).
Regarding Claim 9, Su discloses a photosensitive composition that uses two monomers and two photoinitiators, wherein each of the photoinitiators is used to polymerize a corresponding monomer. Tohru teaches the use of the monomers disclosed in Su as color resist precursors. Neither Su nor Tohru teach a method of manufacturing a color filter substrate or the steps involved in such a method. Kim teaches a method for manufacturing a color filter substrate (Col. 5 Line 17-28), the method comprising: providing a substrate (Col. 5 Line 17-28); applying a photosensitive composition on the substrate (Col. 5 Line 17-28); and patterning the composition to form color resists having different colors (Col. 5 Line 17-28). Su and Kim are analogous art because both references disclose photosensitive materials. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the photosensitive composition disclosed in Su to form color resists as taught by Tohru using the method taught by Kim because the method used to produce color resists results in a color filter substrate that has a lower light reflection rate at the surface (see Kim, Col. 2 Line 10-12).
Regarding Claim 10, Su teaches a photosensitive composition wherein the sensitive wavelengths of the at least two photoinitiators are different from each other (paragraph [0007]).
Regarding Claim 11, Su teaches a photosensitive composition wherein the sensitive wavelengths of the at least two photoinitiators are in the ultraviolet range (paragraphs [0018] and [0019]).
Regarding Claim 14, Su teaches that the color resist precursors comprise a monomer material (paragraph [0014]).
Regarding Claim 20, Su and Tohru are silent in regards to color filter substrates. However, Kim teaches a color filter substrate made by the method taught in Kim (see Kim, Col. 5 Line 7-12). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the photosensitive composition disclosed in Su to make a color filter substrate by the method taught by Kim because a color filter substrate manufactured by said method eliminates crosstalk and reduces light reflection rate at the surface (see Kim, Col. 2 Line 7-12).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Tohru, further in view of Kim as applied to claim 10 above, and further in view of Ulrich (US 7190526 B1).
Regarding Claim 12, Su discloses a photosensitive composition that uses two monomers and two photoinitiators, wherein each of the photoinitiators is used to polymerize a corresponding monomer. Tohru teaches the use of the monomers disclosed in Su as color resist precursors. Kim teaches a method for manufacturing a color filter substrate. Su, Tohru, and Kim are all silent in regards to the use of masks in the process of patterning the photosensitive composition. Ulrich teaches a method that provides at least two masks with different pattern configurations (Ulrich, Col. 4 Line 40-50). The method taught by Ulrich includes exposing the composition through the masks using light of different wavelengths (Col. 3 Line 37-44). The method taught by Ulrich also includes a step of developing the composition after exposure (Fig. 2, element 22). Su and Ulrich are analogous art because both references disclose the use of light to process materials. It would have been obvious to one having ordinary 
Regarding Claim 13, Su discloses a photosensitive composition that uses two monomers and two photoinitiators, wherein each of the photoinitiators is used to polymerize a corresponding monomer. Tohru teaches the use of the monomers disclosed in Su as color resist precursors. Kim teaches a method for manufacturing a color filter substrate. Su, Tohru, and Kim are all silent in regards to the use of masks in the process of patterning the photosensitive composition. Ulrich teaches a method that comprises providing one mask (Col. 4 Line 40-50) and exposing the photosensitive composition N times, with a different wavelength used for each exposure (Col. 3 Line 37-44). Ulrich’s method teaches that N is equal to the number of colors being used (Col. 3 Line 37-44). Ulrich also teaches that the mask is moved in a given direction with a given step between exposures (Col. 4 Line 40-50). Ulrich further teaches the step of developing the photosensitive composition after exposure (Fig. 2, element 22). Su and Ulrich are analogous art because both references disclose the use of light to process materials. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the photosensitive composition disclosed by Su to make color resists as taught by Tohru in the method taught by Kim and to further include the single-mask technique taught by Ulrich because this technique yields patterns of uniform density (see Ulrich, Col. 4 Line 40-50).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Tohru, further in view of Kim as applied to claim 14 above, and further in view of Park.
Regarding Claims 15-17, Su discloses a photosensitive composition that uses two monomers and two photoinitiators, wherein each of the photoinitiators is used to polymerize a .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Tohru, further in view of Kim as applied to claim 9 above, and further in view of Kang (US 20170082922 A1).
Regarding Claim 18, Su discloses a photosensitive composition that uses two monomers and two photoinitiators, wherein each of the photoinitiators is used to polymerize a corresponding monomer. Tohru teaches the use of the monomers disclosed in Su as color resist precursors. Kim teaches a method for manufacturing a color filter substrate. Su, Tohru, and Kim are silent in regards to forming an ITO layer on the substrate and forming a black matrix on the substrate. Kang teaches forming an ITO layer on the substrate on a side opposite to the photosensitive composition (paragraph [0047], see also Fig. 11). This application is performed prior to the application of the photosensitive composition. Kang also teaches forming a patterned black matrix on the side of the substrate (paragraph [0047], see also Fig. 11). Su .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Tohru, further in view of Kim and Kang as applied to claim 18 above, and further in view of Yi (US 20030104291 A1).
Regarding Claim 19, Su discloses a photosensitive composition that uses two monomers and two photoinitiators, wherein each of the photoinitiators is used to polymerize a corresponding monomer. Tohru teaches the use of the monomers disclosed in Su as color resist precursors. Kim teaches a method for manufacturing a color filter substrate. Kim also teaches the formation of a planarization layer on top of the structure (see Kim, Col. 5 Line 35-41). Kang teaches the formation of ITO and patterned black matrix layers on the substrate. Su, Tohru, Kim, and Kang are all silent in regards to the formation of support pillars on top of the planarization layer. Yi teaches forming a support pillar on the planarization layer (paragraph [0039], see also Fig. 4). Su and Yi are analogous art because both references teach the processing of photosensitive materials with light. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the photosensitive composition disclosed by Su in the method taught by Kim and to further include a planarization layer, as taught by Kim, and a support pillar, as taught by Yi, to prevent degradation of the color resists (see Kim, col. 5 Line 35-41) and maintain a uniform gap between a lower and upper substrate (see Yi, paragraph [0009]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/23/2022